DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on September 17, 2021 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the November 30, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Claim 1 recites - wherein at least one hole is formed in the third region of the inner case to prevent heat transfer between the first region and the second region -. The omitted structural cooperative relationships are: how a hole in the case, with no other structural components can prevent heat transfer between the first region and the second region. To speed prosecution, the Office is interpreting the limitation to be directed to the structure of FIG. 15’s hole 8E and partition member 3 as implied by Page 9 of Applicant’s Response.
Claims 2-16 are rejected for dependency to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEKI OYU (US 10228180, hereinafter OYU) in view of JAMES R. HOLLAND (US 20100199709, hereinafter HOLLAND).
Regarding claim 1, OYU (FIG. 5) discloses:
A refrigerator comprising:
a cabinet (2) including an inner case (case about regions 3, 4, 5, 6, and 7) in which a storage space (3, 4, 5, 6, 7) is formed; and
a partition (28) to divide the storage space into a first space (3) and a second space (4, 5, 6, 7), the partition being provided between the first space and the second space to allow the first space to be separated from the second space such that a target temperature of the first space is above the target temperature of the second space,
wherein the inner case includes:
a first region (3) associated with the first space;
a second region (7) associated with the second space; and
a third region (4, 5, 6) provided between the first region and the second region.
wherein at least one hole (see FIG. 7 illustration below) is formed in the third region of the inner case to prevent heat transfer between the first region and the second region.

    PNG
    media_image1.png
    1240
    847
    media_image1.png
    Greyscale

Regarding claim 1, in the alternative if due to the 35 U.S.C. 112(b) indefiniteness above OYU may not explicitly disclose: wherein at least one hole is formed in the third region of the inner case to prevent heat transfer between the first region and the second region.
Regarding claim 1, HOLLAND (¶¶ 41-44) teaches: a refrigerator with a first space and a second space,
wherein at least one hole (see FIG. 1 illustration below) is formed in a region (13’s inner walls) of an inner case (13) to prevent heat transfer between the first region and the second region.

    PNG
    media_image2.png
    1111
    1067
    media_image2.png
    Greyscale

HOLLAND (¶ 41) provides a divider 14 formed from any materials having sufficient insulating properties to prevent the transfer of heat between the compartments 16, 18. HOLLAND (¶ 42) teaches that divider 14 may be positioned closer to one of the walls 15, 17 to provide one smaller compartment and one larger compartment and that the cabinet 10 may 14, such that more than two temperature controlled compartments are provided. For example, the storage cabinet 10 may include two dividers 14, which would provide three compartments. HOLLAND (¶ 43) adds that the divider 14 may optionally be removably attached to the inner walls of the chamber 13, such that the divider 14 may be manually adjusted to selectively choose the size of the compartments. In such a configuration, the seal 70 may also be removably attached to the door 20 to correspond with the placement of the divider 14. Thus, HOLLAND employs inner case holes to support divider 14 preventing heat transfer between the compartments 16, 18.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of HOLLAND to employ inner case holes to support a partition to prevent heat transfer between refrigerator regions.


Regarding claim 2, OYU as modified teaches all the limitations of claim 1. HOLLAND additionally teaches:
wherein the hole faces an outer side surface (see FIG. 1 illustration above) of a partition (represented by 14).

Regarding claim 3, OYU as modified teaches all the limitations of claim 2. HOLLAND additionally teaches:
wherein an area (see FIG. 1 illustration above) of the hole is smaller than an area of the outer side surface of the partition.
While not to scale, the individual HOLLAND holes visibly have a circumference that is much less than a quarter of the partition’s side cross-section as shown in FIG. 1, meeting this limitation.

Regarding claim 4, OYU as modified teaches all the limitations of claim 1. HOLLAND additionally teaches:
wherein a plurality of the holes (see FIG. 1 illustration above) are formed in the region, and
wherein the plurality of holes are formed in a line (see FIG. 1 illustration above).

Regarding claim 5, OYU as modified teaches all the limitations of claim 4. HOLLAND additionally teaches:
the plurality of holes are formed in a side surface (holes are in sidewall of 13) of the third region that extends rearward from an opening (see FIG. 1 illustration above) of the cabinet.

Regarding claim 6, OYU as modified teaches all the limitations of claim 5. HOLLAND additionally teaches:
wherein the plurality of holes are aligned in a horizontal direction (see FIG. 1 illustration above) on the side surface, and
wherein the side surface (sidewall of 13) includes:
a first area (see FIG. 1 illustration above) of the side surface that is provided in front of a foremost one of the plurality of holes;
a second area (see FIG. 1 illustration above) of the side surface that is provided at a rear of a rearmost one of the plurality of holes; and
a third area (see FIG. 1 illustration above) of the side surface that is formed between an adjacent pair of the plurality of holes.

Regarding claim 7, OYU as modified teaches all the limitations of claim 6. HOLLAND additionally teaches:
wherein a plurality of the third areas (see FIG. 1 illustration above) of the side surface are formed between corresponding adjacent pairs of the plurality of holes.

Regarding claim 8, OYU as modified teaches all the limitations of claim 5. OYU (FIGS. 5-6) additionally teaches:
wherein a first area (4) and a second area (5) of the side surface included in the third region are spaced apart in a horizontal direction (FIG. 4), and
wherein a hole (18) is formed to extend between the first area and the second area of the side surface such that a length (FIG. 6) of the hole in the horizontal direction is greater than a height (FIG. 6) of the hole.

Regarding claim 9, OYU as modified teaches all the limitations of claim 8. HOLLAND additionally teaches:
wherein a length (see hole diameters in FIG. 1 illustration above) of the hole in the horizontal direction is less than a length (see FIG. 1 illustration above) of a side surface of the partition in the horizontal direction, and
wherein the hole faces the side surface of the partition.

Regarding claim 10, OYU as modified teaches all the limitations of claim 1. OYU (FIG. 5) additionally teaches:
a wall (45) provided in the inner case to partition an inner cavity (14) of the inner case into the storage space and an air flow path (arrows in FIGS. 5-7); and
a temperature adjusting device (25) and a fan (35) that are positioned in the air flow path.

Regarding claim 11, OYU as modified teaches all the limitations of claim 10. OYU (FIG. 5) additionally teaches:
wherein the inner case (case about regions 3, 4, 5, 6, and 7) includes a side surface,
wherein a first area of the side surface is provided on a first side of the wall (45) and faces the air flow path (arrows in FIGS. 5-7), and a second area of the side surface is provided on a second side of the wall and faces the storage space, and
wherein the hole (of HOLLAND) is included in the second area of the side surface that faces the storage space.

Regarding claim 12, OYU as modified teaches all the limitations of claim 1. OYU (FIG. 6) additionally teaches:
a first temperature sensor (55) configured to sense a temperature of the first space (3);
a second temperature sensor (53) configured to sense a temperature of the second space (4, 5, 6, 7);
a first damper (25) configured to adjust a flow of air supplied to the first space; and
a second damper (26) configured to adjust a flow of air supplied to the second space.

Regarding claim 13, OYU as modified teaches all the limitations of claim 1, but lacks a heating device as claimed. HOLLAND (FIGS. 1 and 3) additionally teaches:
a heating device (24) positioned at at least one of the first region (represented by 16) of the inner case (represented by 13) or the partition (represented by 14).
HOLLAND (¶ 22) employs heaters in each chamber to heat the compartments individually to maintain (¶ 31) the set temperatures.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of HOLLAND to employ heaters in each chamber to heat the compartments individually to maintain the set temperatures.

Regarding claim 14, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIGS. 1 and 3) additionally teaches:
wherein the heating device (24) includes a heater (¶ 22) or a thermoelectric element (¶ 22).

Regarding claim 15, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIG. 3) additionally teaches:
a shelf (76) provided in the first space,
wherein the heating device (24) includes an inner heating device (FIGS. 7-8) provided on at least one of the shelf (below 15) or the partition.
HOLLAND (FIG. 3) provides heater 24 at the top of space 16, therefore when providing a heater to OYU spaces 4 or 5, one skilled in the art would provide the heater on the bottom of partition 28 in line with the teaching of HOLLAND.

Regarding claim 16, OYU as modified teaches all the limitations of claim 13. HOLLAND (FIGS. 1 and 3) additionally teaches:
a heating device (24) is a first heating device (24), and
the refrigerator further comprises:
a second heating (26) device provided in a second region (HOLLAND 18 is analogous to OYU 7) of the inner case (13).


Regarding claim 17, OYU (FIGS. 4-5) discloses:
A refrigerator comprising:
a cabinet (2) in which a first storage space (3) and a second storage space (4, 5, 6, 7) are formed, the first storage space being associated with a first target temperature (3 is a refrigerating chamber), and the second space is associated with a second target temperature (4 is an ice-making chamber, 5 and 6 are freezing chambers, and 7 is a vegetable chamber) that differs from the first target temperature;
a wall (side wall of cabinet 2) that extends within the first storage space and the second storage space;
…
wherein the cabinet includes a partition (28) that is provided between the first storage space and the second storage space ….
Regarding claim 17, OYU may not explicitly disclose: at least one hole that is formed in a region of the wall where the first storage space and the second storage space are separated from each other and wherein the partition is positioned to overlap at least one hole such that the partition shields at least a portion of the at least one hole.
Regarding claim 17, HOLLAND teaches: a refrigerator having
at least one hole (see FIG. 1 illustration above) that is formed in a region (on 13’s inner walls) of the wall (13’s inner walls) where the first storage space (represented by 16) and the second storage space (represented by 18) are separated (by partition 14) from each other,
wherein the cabinet includes a partition (14) that is provided between the first storage space and the second storage space, and
wherein the partition is positioned to overlap at least one hole (see FIG. 1 illustration above) such that the partition shields at least a portion of the at least one hole.
HOLLAND (¶ 41) provides a divider 14 formed from any materials having sufficient insulating properties to prevent the transfer of heat between the compartments 16, 18. HOLLAND (¶ 42) teaches that divider 14 may be positioned closer to one of the walls 15, 17 to provide one smaller compartment and one larger compartment and that the cabinet 10 may include more than one divider 14, such that more than two temperature controlled compartments are provided. For example, the storage cabinet 10 may include two dividers 14, which would provide three compartments. HOLLAND (¶ 43) adds that the divider 14 may optionally be removably attached to the inner walls of the chamber 13, such that the divider 14 may be manually adjusted to selectively choose the size of the compartments. In such a configuration, the seal 70 may also be removably attached to the door 20 to correspond with the placement of the divider 14. Thus, HOLLAND employs inner case holes to support divider 14 preventing heat transfer between the compartments 16, 18.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of HOLLAND to employ inner case holes to support a partition to prevent heat transfer between refrigerator regions.

Regarding claim 18, OYU as modified teaches all the limitations of claim 17. HOLLAND additionally teaches:
wherein the at least one hole is positioned to face a side of the partition (see FIG. 1 illustration above).

Regarding claim 19, OYU as modified teaches all the limitations of claim 18. HOLLAND additionally teaches:
the partition (14) extends in a horizontal direction (see FIG. 1 illustration above), and
a plurality of the holes (see FIG. 1 illustration above) are formed in the wall (13’s inner walls) and are aligned in the horizontal direction to face the side of the partition.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU and HOLLAND, in view of YOUN SEOK LEE (US 20090015123, hereinafter LEE).
Regarding claim 20, OYU as modified teaches all the limitations of claim 18. HOLLAND additionally teaches:
wherein:
the partition extends in a horizontal direction (see FIG. 1 illustration above).
Regarding claim 20, OYU as modified may not explicitly teach: that the hole is elongated in the horizontal direction such that a length of the hole in the horizontal direction is greater than a height of the hole.
Regarding claim 20, LEE teaches:
a hole (122) is elongated in the horizontal direction (FIG. 2) such that a length (FIGS. 2-3) of the hole in the horizontal direction is greater than a height (FIGS. 2-3) of the hole.
LEE (¶¶ 28-29) employs cold air holes (122) to discharge air into the freezing and cooling compartments on either side of a partition and on either side of a shelf.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU and HOLLAND with the teachings of LEE to employ cold air holes to discharge air into the freezing and cooling compartments on either side of a partition and on either side of a shelf as needed.

Response to Arguments
Regarding Applicant’s claims 1 and 17 Arguments, OYU could readily incorporate HOLLAND partition 14 within any of chambers 3-7 to subdivide the respective chambers or to combine chambers. Thus, HOLLAND (¶¶ 41-43; and FIG. 1) teaches wherein at least one hole (see FIG. 1 illustration above) is formed in a region (13’s inner walls) of an inner case (13) to prevent heat transfer between the first region and the second region that was lacking from OYU. HOLLAND (¶ 41) provides a divider 14 formed from any materials having sufficient insulating properties to prevent the transfer of heat between the compartments 16, 18. HOLLAND (¶ 42) teaches that divider 14 may be positioned closer to one of the walls 15, 17 to provide one smaller compartment and one larger compartment and that the cabinet 10 may include more than one divider 14, such that more than two temperature controlled compartments are provided. For example, the storage cabinet 10 may include two dividers 14, which would provide three compartments. HOLLAND (¶ 43) adds that the divider 14 may optionally be removably attached to the inner walls of the chamber 13, such that the divider 14 may be manually adjusted to selectively choose the size of the compartments. In such a configuration, the seal 70 may also be removably attached to the door 20 to correspond 14. Thus, replacing the OYU molded partitions 28, 29 with movable HOLLAND partitions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763